NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 16, 2021*
                                 Decided July 16, 2021

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      THOMAS L. KIRSCH II, Circuit Judge

No. 20-2551

UNITED STATES OF AMERICA,                      Appeal from the United States
     Plaintiff-Appellee,                       District Court for the Western
                                               District of Wisconsin.

      v.                                       No. 01-cr-109-bbc

DANIEL BOOS,                                   Barbara B. Crabb,
    Defendant-Appellant.                       Judge.


                                      ORDER

       Daniel Boos, a 68-year-old federal prisoner, appeals the denial of his second
motion for compassionate release based on his health and the COVID-19 pandemic. In
denying the motion, the district court explained that Boos had not shown extraordinary
and compelling reasons for release, given that his medical conditions were under
control and the sentencing factors of 18 U.S.C. § 3553(a) weighed against release.

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2551                                                                        Page 2

Because the district judge appropriately exercised her discretion, we affirm the
judgment.

       Boos pleaded guilty in 2002 to maintaining a place for the purpose of using and
distributing controlled substances, 21 U.S.C. § 856(a)(1), and possessing nine firearms as
a convicted felon, 18 U.S.C. § 922(g)(1). The judge sentenced him to 30 years in prison
based on her additional findings that Boos had committed murder and willfully
attempted to intimidate a witness. See U.S.S.G. § 1B1.3. Boos is scheduled for release in
2027.

       Boos first moved for compassionate release in May 2020 in light of the COVID-19
pandemic and a long list of underlying health problems. See 18 U.S.C. § 3582(c)(1)(A).
He argued that his medical conditions—including respiratory illness, skin-cancer
history, high blood pressure, and chronic pain—coupled with his age increased his risk
of complications should he contract the virus. The judge denied the motion because
Boos had not shown that his conditions were definitive risk factors for COVID-19, and
he was in a medical facility with no active cases. Boos did not appeal.

       Two months later Boos filed a second compassionate-release motion,
supplemented with additional medical records and articles about COVID-19 risk
factors. The judge denied this motion as well, explaining that Boos had presented no
persuasive reason that the first denial was erroneous. The judge acknowledged that
Boos’s age and obesity were COVID-19 risk factors, but she did not consider his health
an extraordinary and compelling reason for release because Boos was housed at a
federal medical center that reported no COVID-19 cases and could provide excellent
care should he become sick. Further, Boos’s serious crime and substantial time
remaining on his sentence weighed against release.

       Boos appeals this second denial, arguing that the judge impermissibly “played
doctor” when she identified only his age and obesity as COVID-19 risk factors and
ignored his skin-cancer history, kidney disease, pneumonia, and use of certain
medications. In his view, the judge discounted these conditions based on her own
unsupported medical opinion.

       But Boos misapprehends the basis for the judge’s decision. She determined not
that age and obesity were Boos’s only risk factors, but that the elevated risk caused by
these factors was not an extraordinary and compelling reason justifying release, given
his access to excellent medical care and his facility’s lack of COVID-19 cases. Regardless
No. 20-2551                                                                          Page 3

of which particular health conditions increased Boos’s susceptibility to COVID-19, this
determination was not an abuse of discretion.

       In any event, the judge also appropriately justified her decision based on the
applicable § 3553(a) factors—particularly the serious nature of Boos’s crimes and the
need to promote respect for the law (given the substantial time remaining on his
sentence). See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). And to the
extent Boos believes that the judge should have given more weight to his post-
sentencing conduct (educational courses completed in prison and no disciplinary
infractions), the judge was not required to “provide a detailed, written explanation
analyzing every § 3553(a) factor.” United States v. Sanders, 992 F.3d 583, 588 (7th Cir.
2021) (quoting United States v. Marion, 590 F.3d 475, 477 (7th Cir. 2009)).

       For these reasons, we AFFIRM the judgment of the district court.